Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is issued in response filed 10/18/2020.
Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae US Patent application Publication No. 20110149339 filed June 23, 2010 and published .

Regarding Claim 1, 14, and 15, Chae disclose a method for processing a printing file, the printing file having a header (Para. 0018, Chae) and including a plurality of compressed files (Para. 0022, Chae), comprising: 
reading a content of the header of the printing file; 
identifying, based on the header content (Para. 0027, Chae), a relation file among the plurality of compressed files (Para. 0033, Chae); 
identifying, based on the relation file, a main model file among the plurality of compressed files (Fig 3, Para. 0063, wherein the different regions corresponds to plurality of compressed files, Chae); 
creating, by uncompressing the main model file, a data stream (Para. 0064, Chae); and 
analyzing, with a parser, the data stream, thereby directly processing the main model file when being uncompressed (Para. 0066, wherein the extractor extracting data based on the length corresponds to parser, Chae).
Chae discloses all the limitations as stated above. However, Chae doesn’t explicitly disclose the 3D printing. On the other hand, Shinar disclose the 3D printing module as shown in Para. 0019. It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to incorporate the 3D printing module in the Chae system. Skilled artisan would have been motivated to make such modification to create a functional and fully operative 3D printing as shown in Para. 0005, Shinar.  
In addition Claim 14, recites;

Claim 15, recites;
A non-transitory computer readable medium for storing a program causing a computer processor to perform a method for processing (Para. 0093, Chae).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae US Patent application Publication No. 20110149339 filed June 23, 2010 and published June 23, 2011 in view of  Shinar et al. (Shinar hereinafter) US Patent Application publication No. 20150201500 filed Jan. 31, 2014 and published July 16, 2015 and further in view of Popov et al. (Popov hereinafter) US Patent Application publication No. 20160098382 filed Nov. 1, 2015 and published April 7, 2016.
Regarding Claim 2, the combination of Chae in view of Shinar disclose all the limitations as stated above. However, Chae in view of Shinar doesn’t explicitly disclose a method wherein the format of the 3D printing file including the plurality of compressed files is based on an Open Packaging Conventions standard. On the other hand, Popov disclose the Open Packaging Conventions standard as shown in Para. 18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the Open Packaging Conventions standard in the combination of Chae in view of Shinar. Skilled artisan would have been motivated to make such modification to specify the structure of a document as shown in Para. 0019).
Regarding Claim 3, the combination of Chae in view of Shinar and further in view of Popov discloses a method wherein the plurality of compressed files based on the Open 
Regarding Claim 4, the combination of Chae in view of Shinar and further in view of Popov disclose a method  wherein the 3D printing file is compressed according to a ZIP file format (Para. 0059, Chae).
Regarding Claim 5, the combination of Chae in view of Shinar and further in view of Popov disclose a method wherein the relation file is an Open Packaging Conventions relationship file according to the Open Packaging Conventions standard (Para. 0022, Popov).
Regarding Claim 6, the combination of Chae in view of Shinar and further in view of Popov disclose a method wherein identifying, based on the relation file, the main 3D model file (Para. 0125, wherein the printed material corresponds to file, Shinar) among the plurality of compressed files (Para. 0059, Shae) comprises, parsing the Open Packaging Conventions relationship file with a parser (Para. 0019, Popov).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae US Patent application Publication No. 20110149339 filed June 23, 2010 and published June 23, 2011 in view of  Shinar et al. (Shinar hereinafter) US Patent Application publication No. 20150201500 filed Jan. 31, 2014 and published July 16, 2015 and further in view of Popov et al. (Popov hereinafter) US Patent Application publication No. 20160098382 filed Nov. 1, 2015 and published April 7, 2016 and further in view of Golander et al. (Golander hereinafter) US Patent Application Publication No. 20130135123 filed Nov. 24, 2011 and published May 30, 2013

Regarding Claim 8, the combination of Chae in view of Shinar and further in view of Popov and further in view of Golander disclose wherein uncompressing the main 3D model file is based on the RFC 1951 standard which is adapted to the Open Packaging Conventions standard (Para. 0040, Golander).
Regarding Claim 9, the combination of Chae in view of Shinar and further in view of Popov and further in view of Golander disclose a method wherein the 3D printing file has a format that is based on the 3D Manufacturing Format standard (Para. 0161, Shinar).
Regarding Claim 10, the combination of Chae in view of Shinar and further in view of Popov and further in view of Golander disclose a method wherein the parser is an XML parser (Para. 0022, wherein the document configured into parts corresponds to parsing, Popov).
Regarding Claim 11, the combination of Chae in view of Shinar and further in view of Popov and further in view of Golander disclose a method wherein the main 3D model file has 
Regarding Claim 12, the combination of Chae in view of Shinar and further in view of Popov and further in view of Golander disclose a method wherein the header of the 3D printing file comprises information of the plurality of compressed files such as the file name, the size and the position within the compressed files of the 3D printing file (Para. 0017, Chae).
Regarding Claim 13, the combination of Chae in view of Shinar and further in view of Popov and further in view of Golander disclose a method wherein the 3D printing file is processed by a 3D printer system (Para. 0075, Chae).  

Response to Arguments
Applicant's arguments filed 10/18/2020 have been fully considered but they are not persuasive.
Applicant argues the applied art fail to disclose “identifying a relation file based on the header content of the printing file”.
Examiner disagrees. Chae disclose the method of identifying a relation filed based on the header as shown in Para. 0022, wherein the file is extracted for printing based on the file header.
Applicant argues the applied art fail to disclose “identifying a relation file based on the header content, and identifying a main 3D model filed based on the relation filed of the printing file”.
Examiner disagrees. As stated in the rejection above that Chae doesn’t explicitly disclose 3D printing, and Shinar disclose the 3D printing module as shown in Para. 0019 and Para. 0027, of Shinar, and by combining Chae in view of Shinar the combination disclose the identifying a 

Applicant argues Chae does not teach uncompressing any file to create a data stream.
Examiner disagrees. Chae disclose in Para. 0063, the method of uncompressing a data filed 
Applicant argues Chae and Shinar considered alone or together do not teach the elements of claims 1, 14, and 15, including the elements of identifying a relation file based on the header content, identifying a main 3D model file based on the relation file, creating a data stream by uncompressing the main 3D model file, and analyzing the data stream with a parser, thereby directly processing the main 3D model file when being uncompressed. Popov is cited primarily for disclosing the Open Packaging Conventions standard and not for teaching these elements of claims 1, 14, and 15.
Examiner disagrees. As stated in the rejection above, Chae disclose identifying a relation file based on the header content as shown in Para. 0022, Chae, identifying a main 3D model file based on the relation file as shown in Para. 0027, of Shinar, creating a data stream by uncompressing the main 3D model file, and analyzing the data stream with a parser, as shown in Para. 0063, and Para. 0072, wherein the method of parsing the data corresponds to analyzing and the received printing data corresponds to streaming data as disclosed by Chae, furthermore, the Popov in the combination of Chae in view of Shinar and further in view of Popov disclose he Open Packaging Conventions standard as shown in Para. 0018. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 14, 2021